Name: Commission Regulation (EC) No 1786/94 of 20 July 1994 fixing for the 1994/95 marketing year the minimum price to be paid to producers for dried plums and the amount of production aid for prunes
 Type: Regulation
 Subject Matter: agricultural structures and production;  foodstuff;  plant product;  prices;  economic policy
 Date Published: nan

 No L 186/22 Official Journal of the European Communities 21 . 7. 94 COMMISSION REGULATION (EC) No 1786/94 of 20 July 1994 fixing for the 1994/95 marketing year the minimum price to be paid to producers for dried plums and the amount of production aid for prunes Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Commission Regulation (EC) No 549/94 (2), and in particular Articles 4 (4) and 5 (5) thereof, Whereas Council Regulation (EEC) No 1206/90 (3), as amended by Regulation (EEC) No 2202/90 (4), lays down general rules for the system of production aid for processed fruit and vegetables ; Whereas, pursuant to Article 4 ( 1 ) of Regulation (EEC) No 426/86, the minimum price to be paid to producers is to be determined on the basis of, firstly, the minimum price applying during the previous marketing year, secondly, the movement of basic prices in the fruit and vegetable sector, and thirdly, the need to ensure the normal marketing of fresh products for the various uses, including supply of the processing industry ; Whereas Article 5 of Regulation (EEC) No 426/86 lays down the criteria for fixing the amount of production aid ; whereas account must, in particular, be taken of the aid fixed for the previous marketing year adjusted to take account of changes in the minimum price to be paid to products and the difference between the cost of the raw material in the Community and in the major competing third countries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Article 1 For the 1994/95 marketing year : (a) the minimum price referred to in Article 4 of Regula ­ tion (EEC) No 426/86 to be paid to producers for dried plums derived from prunes d'Ente ; and (b) the production aid referred to in Article 5 of the same Regulation for prunes ready to be offered for human consumption, shall be as set out in the Annex. Article 2 Where processing takes place outside the Member State in which the produce was grown, such Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 49, 27. 2. 1986, p . 1 . 0 OJ No L 69, 12. 3. 1994, p . 5. 0 OJ No L 119, 11 . 5 . 1990, p. 74 . 0 OJ No L 201 , 31 . 7. 1990, p. 4. 21 . 7. 94 Official Journal of the European Communities No L 186/23 ANNEX Minimum price to be paid to producers Product ECU/ 100 kg net, ex producer Prunes d'Ente of the size category corresponding to 66 fruit per 500 grams 160,266 Production aid Product ECU/ 100 kg net, for products obtainedfrom raw materials Dried plums derived from prunes d'Ente of the size category corresponding to 66 fruit per 500 grams 61,094